DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0085170) in view of Ohta et al. (US 2015/0279324) and Miller et al. (US 2009/0109230).

Regarding claim 2, Park discloses a portable electronic device comprising: a display module carried on a first substrate and integrated in the portable electronic device, comprising an electronic video display and a plurality of sub-modules, each only 
at least one of said plurality of sub-modules for controlling measurement of pixels or calculating compensation values (fig. 10, ¶ 106-108, while the display operates, data converter 310 calculates first and second accumulated driving amounts; see also figs. 11-12, ¶ 111-124);
and at least one processing unit, included in a system module physically arranged on one or more substrates communicatively coupled to and separate from the first substrate (fig. 10, ¶ 106-108, host 400 with processor 410),
the at least one processing unit configured to execute system level applications of the portable electronic device and to perform compensation operations offloaded from at least one of said plurality of sub-modules, using system level resources of the one or more substrates distinct from the display level resources (fig. 10, ¶ 106-108, host device 400 with application processor 410 disclosed; when display device 300 is powered off or enters a sleep mode, first and second accumulated driving amounts TRGB and TW provided by data converter 310 are stored in nonvolatile memory 430 to be used as first and second previous accumulated driving amounts ITRGB and ITW during a subsequent initialization operation; see also fig. 17 and ¶ 152-156).
Park fails to disclose the at least one processing unit configured, as part of generating new compensation parameters, to perform said controlling measurement of 

Ohta teaches as part of generating new compensation parameters, performing controlling measurement of pixels or calculating compensation values (fig. 1, ¶ 69, ¶ 72, data processing device 10 with OLED compensation unit 11 with memories 12 and 13, e.g., first EEPROM 13 is used to store, at a power-off time, data used by OLED compensation unit 11 and DRAM 12, and to restore the various data at a power-on time; see also fig. 9 and ¶ 99-109, data processing device 10 and controller 21 provided as separate parts).
Park and Ohta are both directed to compensation circuitry for OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park with the data processing of Ohta since such a modification provides it is not necessary to change the controller to have a special specification (Ohta, ¶ 109) and a physical size of a memory necessary for the data processing device can be made smaller (Ohta, ¶ 109).

Miller teaches the at least one processing unit configured to perform said controlling measurement of pixels or said calculating compensation values offloaded from said at least one of said plurality of sub-modules (abstract, figs. 1-5, see ¶ 1-6, ¶ 29-36, system optimization by redistributing processing tasks between sharable processing units disclosed, e.g., between a main CPU, secondary CPU or external GPU, DSPs, etc.; see also fig. 9, ¶ 58-59; see also fig. 15, ¶ 70-72).


Regarding claim 3, Park discloses wherein the plurality of sub-modules of the portable electronic device comprise: a driver unit; a timing controller; a measurement unit; a compensation sub-module; and a display memory unit (fig. 6, display device 300 with drivers 330 and 340, timing controller 320, data converter 310, gamma voltage generator 350, see ¶ 89-95; see also fig. 12, ¶ 118-124, e.g., accumulating unit 319b accumulates gray values, driving times, and gamma ratios; see also fig. 14, ¶ 134-140, e.g., timing controller stores reference frame number),
and wherein the electronic video display is communicatively coupled to at least one of the driver unit, the measurement unit, the timing controller, the compensation sub-module, and the display memory unit (fig. 6, ¶ 89-95),
and wherein the system level resources include one or more system memory units of the one or more substrates (fig. 10, ¶ 106-108, memory 430; see also fig. 17 and ¶ 152-156).

Regarding claim 4, Ohta further teaches wherein said controlling measurement of pixels or said calculating compensation values offloaded from said at least one of said 

Regarding claim 5, Ohta further teaches wherein said controlling measurement of pixels or said calculating compensation values offloaded from said at least one of said plurality of sub-modules comprises controlling a measurement unit (fig. 1, ¶ 69, ¶ 72, data processing device 10 with OLED compensation unit 11 with memories 12 and 13, e.g., first EEPROM 13 is used to store, at a power-off time, data used by OLED compensation unit 11 and DRAM 12, and to restore the various data at a power-on time; see also fig. 9 and ¶ 99-109, e.g., temperature sensor 101 acquires surrounding temperature).

Regarding claim 6, Ohta further teaches wherein said controlling measurement of pixels or said calculating compensation values offloaded from said at least one of said plurality of sub-modules comprises calculations of the new compensation parameters (fig. 1, ¶ 69, ¶ 72, data processing device 10 with OLED compensation unit 11 with memories 12 and 13, e.g., first EEPROM 13 is used to store, at a power-off time, data 

Regarding claim 7, Ohta further teaches wherein said at least one processing unit is configured to perform said controlling measurement of pixels or said calculating compensation values offloaded from said at least one of said plurality of sub-modules during an offline operation in which the electronic video display is off (fig. 1, ¶ 69, ¶ 72, data processing device 10 with OLED compensation unit 11 with memories 12 and 13, e.g., first EEPROM 13 is used to store, at a power-off time, data used by OLED compensation unit 11 and DRAM 12, and to restore the various data at a power-on time; see also fig. 9 and ¶ 99-109).

Regarding claim 8, Park discloses wherein the one or more substrates is communicatively coupled to said first substrate via a connector cable configured to interface the display module with the system module (fig. 10, fig. 17, ¶ 152-156, application processor 910 coupled to display 940 via, e.g., address bus, control bus, and/or data bus; *Examiner takes official notice that the use of a connector cable for connecting substrates within a computing system is well known in the art*).

Regarding claim 9, Park discloses wherein a display memory unit of the portable electronic device is updated with the calculated new compensation parameters from the system module via a main memory bus or a display video interface (fig. 10, ¶ 106-108, when display enters normal operation mode, first and second previous accumulated 

Regarding claim 10, Park discloses wherein during a calibration of the electronic video display, only those resources required for the calibration remain powered on (fig. 10, ¶ 106-108, when display device 300 is powered off or enters a sleep mode, first and second accumulated driving amounts TRGB and TW provided by data converter 310 are stored in nonvolatile memory 430 to be used as first and second previous accumulated driving amounts ITRGB and ITW during a subsequent initialization operation).

Regarding claim 11, Park discloses wherein calibration of the electronic video display is carried out according to threshold criteria including battery charge and resource availability (fig. 10, ¶ 106-108, when display device 300 is powered off or enters a sleep mode, first and second accumulated driving amounts TRGB and TW provided by data converter 310 are stored in nonvolatile memory 430 to be used as first and second previous accumulated driving amounts ITRGB and ITW during a subsequent initialization operation; *Examiner takes official notice that powering off and/or entering a sleep mode based on battery availability is well known in the art).



Regarding claim 14, this claim is rejected under the same rationale as claim 2.

Regarding claim 15, this claim is rejected under the same rationale as claim 4.

Regarding claim 16, this claim is rejected under the same rationale as claim 5.

Regarding claim 17, this claim is rejected under the same rationale as claim 6.

Regarding claim 18, this claim is rejected under the same rationale as claim 7.

Regarding claim 19, this claim is rejected under the same rationale as claim 8.

Regarding claim 20, this claim is rejected under the same rationale as claim 9.

Regarding claim 21, this claim is rejected under the same rationale as claim 13.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ohta and Miller as applied to claim 2 above, and further in view of Lynch et al. (US 2013/0194199).

Regarding claim 12, Park in view of Ohta and Miller fails to disclose wherein calibration of blue sub-pixels of the electronic video display is carried out according to a higher priority than a calibration of sub- pixels of the electronic video display of colors other than blue.
Lynch teaches wherein calibration of blue sub-pixels of the electronic video display is carried out according to a higher priority than a calibration of sub- pixels of the electronic video display of colors other than blue (abstract, ¶ 7, ¶ 11, driving strength of OLEDs adjusted for shifts in brightness and/or color based on aging; e.g., blue OLEDs age more quickly than others and therefore require more adjustment sooner; see ¶ 47-50, blue OLEDs may exhibit substantial changes in color and brightness while red OLEDs may not; see also fig. 8, ¶ 54-58, e.g., compensation may not be made if the adjustment would be imperceptible).
Park in view of Ohta and Miller and Lynch are both directed to aging compensation for OLED display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park in view of Ohta and Miller with the compensation of Lynch since such a modification prolongs the useful life of a display and maintains a desirable display appearance for longer than would otherwise be possible (Lynch, ¶ 11).

Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive.  Regarding claims 2 and 14, Applicant argues that “none of the specific functions taught in the citations of Miller which the CPU takes over from the GPU, or DSP are pixel measurement operations or compensation computations, nor anything having to do with display compensation similar thereto” (Remarks, p. 5, p. 7).  However, whether or not this is true, the other references upon which Examiner relies (Park and Ohta) are clearly directed to pixel measurement operations or compensation computations and it is the combination of Park in view of Ohta and Miller that is relied upon to reject the claims.  Applicant’s piecemeal analysis of the references is not persuasive.
Specifically, Park is relied upon by Examiner to disclose that compensation operations (e.g., controlling measurement of pixels or calculating compensation values) can be shared between a display and a system processor that is separate from the display.  Ohta is relied upon to teach that such compensation operations can be used for generating new compensation parameters.  Thus Park in view of Ohta teaches that compensation operations for generating new compensation parameters for a display can be shared between a display and a system processor that is separate from the display.  Further, Miller is relied upon to teach a display for which processing tasks can be redistributed (i.e., “offloaded”) between sharable processors (e.g., between a main CPU and a secondary CPU) to provide lower power consumption, higher performance, or both (see Miller, ¶ 29).  Thus, Park in view of Ohta and Miller teaches that compensation operations for generating new compensation parameters for a display 
Examiner further notes that Applicant’s argument that “[i]mage generation and creation of the image data for display are fundamentally different from display compensation … which sub-modules of a display module perform to ensure that the existing desired image data is displayed in a manner which is compensated” (Remarks, p. 5) is not persuasive, as Applicant’s ‘display compensation’ is presumably undertaken for the purpose of ‘image generation’.
	Further, Applicant’s arguments regarding operations performed by the GPU or DSP of Miller are not germane (see Remarks, pp. 5-6), as Miller is not restricted to merely shifting from a GPU or DSP to a CPU.  As cited in the above rejection and previously argued (see Non-Final rejection mailed 11/25/20), Miller discusses system optimization by redistributing processing tasks between sharable processing units, e.g., between a main CPU and a secondary CPU.  
	The rejection of the claims is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626